Order entered July 19, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00369-CV

            IN THE INTEREST OF L.D.R. AND D.J., CHILDREN

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-18-04007-R

                                     ORDER

      The reporter’s record in this accelerated appeal from the trial court’s order

terminating appellant’s parental rights has not been filed although the court

reporters responsible for the records, LaToya Young Martinez and Janet Saavedra,

were notified of the request by the trial court’s official court reporter on May 12,

2021. Because the record was first due May 30, 2021 and an appeal in a parental

termination case must be determined expeditiously, we ORDER the trial court to

conduct a hearing, no later than July 29, 2021, to determine why the reporter’s

record has not been filed, the date it will be filed, and what steps need to be taken

to ensure it is filed by that date. To that end, Ms. Young Martinez, Ms. Saavedra,
and Stacy Harlow, as the Official Court Reporter for the 254th Judicial District

Court, shall be present at the hearing.

      The trial court shall make written findings concerning the reasons for the

delay and the solution to getting the record filed with this Court. The findings

shall be filed in a supplemental clerk’s record no later than August 2, 2021. A

supplemental reporter’s record of the hearing shall also be filed no later than

August 2, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Kimberly Young Brown, Presiding Judge of the 254th Judicial District

Court; Dallas County District Clerk Felicia Pitre; Ms. Harlow; Ms. Martinez; Ms.

Saavedra; and, the parties.

      We ABATE the appeal to allow the trial court an opportunity to conduct the

hearing. The appeal will be reinstated no later than August 5, 2021.




                                             /s/   LANA MYERS
                                                   JUSTICE